Mr. Presiding Justice McBride delivered the opinion of the court. 2. Railroads, § 607*—care required at street crossings. Where railroad companies cover a public street with a large number of tracks they must observe unusual care and take extra precautions to avoid injuries to persons passing along the street or sidewalk. 3. Death, § 71*—when contributory negligence of mother of child question for jury. In an action against a railroad company for the death of a child when accompanied with its mother, where the child was run over when they attempted to pass behind the rear end of a train standing on a street crossing, held that if the train was standing still at the time the mother attempted to pass over the track the mother was not guilty of negligence as a matter of law but that the question was one of fact for the jury to determine under all the circumstances. 4. Death, § 74*—when requested instruction properly refused. In an action for the wrongful death of a child while in the care of its mother, a requested instruction pointing out certain particular, things the mother would have to do in order to free herself of contributory negligence, held properly refused. 5. Death, § 67*—when verdict for death of child not excessive. A verdict„ of three thousand dollars for death of a four-year-old child sustained as not excessive, where there was no evidence of the child’s health or its promises intellectually or otherwise and no improper evidence or instructions of the court on the question. 6. Death, § 73*—sufficiency of instruction. In an action against a railroad company for the death of a child while in the care of its mother, an instruction given for plaintiff held not subject to the criticism that it might be construed by the jury to include the time before she went upon the tracks, and that the instruction was leveled at the care of the mother for her own safety and not for the safety of the child.